In an action in equity to compel an accounting, judgment which dismissed the complaint at the close of .plaintiffs’ ease, without prejudice to instituting an action at law, reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. In our opinion appellants are entitled to an accounting in equity upon satisfactory proof that the individual respondent, the sole owner of the corporate capital stock, subject of the agreement between the parties, and in charge and control of the corporations’ books, accounts and business, withheld proper entries in such books or by other means prevented the corporate records from portraying the full amount of profit made by the corporations. (Fur & Wool Trading Co. v. Fox, Inc., 245 N. Y. 215; Rhodes v. Little Falls Dairy Co., 230 App. Div. 571, affd, 256 N. Y. 559; Newton v. Porter, 69 N. Y. 133.) Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ., concur.